             Case 3:19-cv-00419-JWD-RLB            Document 2   06/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


PATRICIA GUARINO,                                    CASE NO.: 3:19-CV-419
          Plaintiff,

v.                                                   SECTION: “ ”      DIVISION: “”

LUCKY WORLD, INC., NAVIGATORS
INSURANCE COMPANY AND ANDRIY JUDGE:
MARHIN
         Defendants.
                              MAG:


______________________________________________________________________________

              NOTICE OF COMPLIANCE UNDER 28 U.S.C. §1447(b)
______________________________________________________________________________

        NOW INTO COURT, through undersigned counsel, come defendants, Navigators

Insurance Company and Lucky World, Inc. (hereinafter “Defendants”), who submit the

following list of parties still remaining in this action:

        1.       Plaintiff, Patricia Guarino
                 Through her counsel of record
                 DUDLEY DEBOSIER INJURY LAWYERS
                 BRANDON BROWN, LA BAR ROLL NO. 25593
                 1075 Government Street
                 Baton Rouge, LA 70802
                 Telephone: (225) 239-7247
                 Fax: 225-239-7297

        2.       Navigators Insurance Company, Defendant
                 Through its counsel of record
                 DEUTSCH KERRIGAN, L.L.P.
                 Robert E. Kerrigan, Jr.
                 Marianne Wise Fletchinger
            Case 3:19-cv-00419-JWD-RLB            Document 2      06/27/19 Page 2 of 3



       3.       Lucky World, Inc., Defendant
                Through its counsel of record
                DEUTSCH KERRIGAN, L.L.P.
                Robert E. Kerrigan, Jr.
                Marianne Wise Fletchinger
                755 Magazine Street
                New Orleans, LA 70130

       4.       Andriy Marhin, Defendant (Not yet served)
                53 Harbor Street
                Stamford, CT 06902

       In compliance with 28 U.S.C. §1447(b), copies of all pleadings filed in state court were

attached as Exhibit 1 to Defendants’ Notice of Removal which was filed with the Court on June

27, 2019 and, as such, are not attached herein.

                                                  Respectfully submitted,


                                                  /s/ Marianne Wise Fletchinger
                                                  Robert E. Kerrigan, Jr. (#07350)(T.A.)
                                                  Marianne Wise Fletchinger (#34822)
                                                  DEUTSCH KERRIGAN, L.L.P.
                                                  755 Magazine Street
                                                  New Orleans, LA 70130
                                                  Telephone: (504) 593-0661
                                                  Facsimile: (504) 566-4099
                                                  Attorneys for Navigators Insurance Company and
                                                  Lucky World, Inc.




                                                   2
         Case 3:19-cv-00419-JWD-RLB             Document 2       06/27/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify this pleading has been served on all parties through their counsel of record, by e-

mail, by telefacsimile, or by placing a copy of same in the United States mail, postage prepaid

and properly addressed, this 27th day of June, 2019.



                                                       /s/ Marianne Wise Fletchinger
                                                         Marianne Wise Fletchinger




                                                3
